Avadel Pharmaceuticals PLC
2017 Omnibus Incentive Compensation Plan
U.S. Restricted Stock Unit Award Grant Notice
Avadel Pharmaceuticals PLC (the "Company"), pursuant to its 2017 Omnibus
Incentive Compensation Plan (the "Plan"), hereby awards to Participant the
number of restricted stock units ("RSUs") specified and on the terms set forth
below (the "Award"). The Award is subject to all of the terms and conditions as
set forth in this U.S. Restricted Stock Unit Award Grant Notice (the "Grant
Notice") and in the U.S. Restricted Stock Unit Award Agreement (the "Agreement")
and the Plan, both of which are attached hereto and incorporated herein in their
entirety.

 
Participant:
 
RSU #:
 
Date of Grant:
 
Number of RSUs Subject to Award:
 
Consideration:
Participant's Services
(Payment in cash of the nominal value of newly issued shares if required by
applicable law.)





Vesting Schedule:    The RSUs shall vest and become payable with respect to
two-thirds (2/3) of the RSUs subject to this Award (rounded down to the nearest
whole RSU) on the second anniversary of the Date of Grant and with respect to
the remaining RSUs on the third anniversary of the Date of Grant, provided the
Participant does not incur a Termination of Affiliation at any time from the
Date of Grant until the applicable vesting date.


Issuance Schedule:
 
 
One Ordinary Share, or in the sole determination of the Company an ADS
representing one Ordinary Share, will be issuable for each RSU which vests at
the time set forth in Sections 6 or 7 of the Agreement.  Unless otherwise
required by the context hereof, reference herein to the term "Ordinary Share"
shall include or shall mean a reference to an ADS representing one Ordinary
Share.
 
Withholding Right:
 ☐
You may direct the Company (i) to withhold, from Ordinary Shares otherwise
issuable in respect of the Award, a portion of those Ordinary Shares with an
aggregate fair market value (measured as of the delivery date) equal to the
amount of the applicable withholding taxes, and (ii) to make a cash payment
equal to such fair market value directly to the appropriate taxing authorities,
as provided in Section 10 of the Agreement.
 
   ☐
None
 



 

 

--------------------------------------------------------------------------------

Additional Terms/Acknowledgements:   The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Participant further acknowledges that, as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on that subject, with the exception of any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law. By accepting this Award, Participant consents to
receive Plan documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
Avadel Pharmaceuticals PLC
 
 
Participant
By:
 
 
 
 
Signature
 
Signature
Title:
 
 
Date:
 
Date:
 
 
 
 

 
Attachments:    U.S. Restricted Stock Unit Award Agreement, 2017 Omnibus
Incentive Compensation Plan
* * * * *



--------------------------------------------------------------------------------

Attachment I
Avadel Pharmaceuticals PLC
2017 Omnibus Incentive Compensation Plan
U.S. Restricted Stock Unit Award Agreement
Pursuant to your U.S. Restricted Stock Unit Award Grant Notice (the "Grant
Notice") and this U.S. Restricted Stock Unit Award Agreement (the "Agreement"),
and in consideration of your services, Avadel Pharmaceuticals PLC (the
"Company") has awarded you a Restricted Stock Unit Award (the "Award") under its
2017 Omnibus Incentive Compensation Plan (the "Plan") for the number of
restricted stock units (the "RSUs") indicated in your Grant Notice. The Award is
granted to you effective as of the date of grant set forth in the Grant Notice
(the "Date of Grant"). Except as otherwise explicitly provided in the Grant
Notice or this Agreement, in the event of any conflict between the terms in the
Grant Notice or this Agreement and the Plan, the terms of the Plan shall
control. Capitalized terms not explicitly defined in the Grant Notice or this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.  Unless otherwise required by the context hereof, reference herein to the
term "Ordinary Share" shall include or shall mean a reference to an ADS
representing one Ordinary Share.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.      Grant of the Award. This Award represents your right to be issued on a
future date the number of Ordinary Shares that is equal to the number of RSUs
indicated in the Grant Notice, subject to the terms of the Grant Notice, this
Agreement and the Plan. As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (the "Account")
the number of RSUs subject to the Award. This Award was granted in consideration
of your services to the Company or one of its Affiliates. Except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than past and future services to the Company or its Affiliates) with
respect to your receipt of the Award, the vesting of the RSUs or the delivery of
the Ordinary Shares to be issued in respect of the Award; provided, however,
that to the extent that any Ordinary Shares issued upon settlement of your Award
are newly issued Ordinary Shares, unless the Company, upon the advice of
counsel, determines that such payment is not required by applicable law, a
payment must be received by the Company of an amount equal to the nominal value
of such number of newly issued Ordinary Shares (rounded up to the nearest whole
cent) in cash, by check, bank draft or money order payable to the Company.
2.       Vesting.  Subject to Section 12 and the limitations contained herein,
your Award will vest, if at all, in accordance with the vesting schedule
provided in the Grant Notice, provided that vesting will cease upon your
Termination of Affiliation, except as otherwise provided herein. Upon your
Termination of Affiliation, the RSUs credited to the Account that were not
vested on the date of such termination will be forfeited at no cost to the
Company, except as otherwise provided herein, and you will have no further
right, title or interest in such RSUs or the Ordinary Shares to be issued in
respect of such portion of the Award.
3.       Number of RSUs and Ordinary Shares.
(a)      The number of RSUs subject to your Award may be adjusted from time to
time in connection with certain transactions and events, as provided in the
Plan.
(b)       Any additional RSUs that become subject to the Award pursuant to this
Section 3 shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other RSUs covered by your Award.
 

--------------------------------------------------------------------------------

(c)       Notwithstanding the provisions of this Section 3, no fractional
Ordinary Shares or rights for fractional Ordinary Shares shall be issued
pursuant to this Award. The Board shall, in its discretion, determine an
equivalent benefit for any fractional Ordinary Shares or fractional Ordinary
Shares that might be issued by the adjustments referred to in this Section 3 or
pay the fractional Ordinary Shares in cash at the time the fractional Ordinary
Shares otherwise would have been delivered.
4.       Securities Law Compliance.  You may not be issued any Ordinary Shares
in respect of your Award unless either (i) the Ordinary Shares are registered
under the Securities Act; or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award also must comply with other applicable laws and regulations governing the
Award, and you will not receive such Ordinary Shares if the Company determines
that such receipt would not be in material compliance with such laws and
regulations. The Company shall not be liable if Ordinary Shares cannot be issued
to you as a consequence of the Company's determination that the issuance of
Ordinary Shares does not comply with applicable laws and regulations governing
the Award.
5.       Transfer Restrictions.  Except as otherwise provided in the Plan, your
Award is not transferable, except by will or by the laws of descent and
distribution. In addition to any other limitation on transfer created by
applicable securities laws, you agree not to assign, hypothecate, donate,
encumber or otherwise dispose of any interest in any of the Ordinary Shares
subject to the Award until the Ordinary Shares are issued to you in accordance
with Section 6 of this Agreement. After the Ordinary Shares have been issued to
you, you are free to assign, hypothecate, donate, encumber or otherwise dispose
of any interest in such Ordinary Shares provided that any such actions are in
compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Ordinary Shares to which you were entitled at the time of your death pursuant to
this Agreement.
6.       Date of Issuance.
(a)        Except as otherwise provided in Section 7 of this Agreement, the
Company will deliver to you that number of Ordinary Shares equal to the number
of vested RSUs subject to your Award, including any additional RSUs received
pursuant to Section 3 above that relate to those vested RSUs, on or no later
than thirty (30) days after the applicable date(s) the respective RSUs become
vested in accordance with the vesting schedule provided in the Grant Notice.
Notwithstanding the foregoing, in the event that (i) you are subject to the
Company's Policy Regarding Stock Trading by Executive Officers, Directors and
Other Designated Employees (or any successor policy) (the "Policy"), the
Company's Policy Against Trading on the Basis of Inside Information, or you are
otherwise prohibited from selling Ordinary Shares in the open market and any
Ordinary Shares covered by your Award are scheduled to be delivered on a day
(the "Original Distribution Date") that does not occur during an open "window
period" applicable to you or a day on which you are permitted to sell Ordinary
Shares pursuant to a written plan that meets the requirements of Rule 10b5-1
under the Exchange Act, as determined by the Company in accordance with the
Policy, or does not occur on a date when you are otherwise permitted to sell
Ordinary Shares in the open market, and (ii) the Company elects not to satisfy
its tax withholding obligations by withholding Ordinary Shares from your
distribution, then such Ordinary Shares shall not be delivered on such Original
Distribution Date and shall instead be delivered on the first business day of
the next occurring open "window period" applicable to you pursuant to the Policy
(regardless of whether you are still providing Continuous Service at such time)
or the next business day when you are not prohibited from selling Ordinary
Shares in the open market, but in no event later than the fifteenth (15th) day
of the third calendar month of the calendar year following the calendar year in
which the RSUs become vested. Delivery of the Ordinary Shares pursuant to the
provisions of this Section 6(a) and Section 7 is intended to comply with the
requirements for the short-term deferral exemption available under Treasury
Regulations Section 1.409A-1(b)(4) and shall be construed and administered in
such manner. The form of such delivery of the Ordinary Shares (e.g., a share
certificate or electronic entry evidencing such Ordinary Shares) shall be
determined by the Company.
 
2

--------------------------------------------------------------------------------

7.       Change in Control.
(a)        If there occurs a Change in Control prior to the settlement or
forfeiture of the RSUs, and no provision is made for the continuance, assumption
or substitution by the Company or its successor in connection with the Change in
Control of the RSUs, notwithstanding anything to the contrary set forth in the
Plan or Section 2 of this Agreement, the outstanding RSUs will vest and become
payable upon the Change in Control, and the Company will deliver to you that
number of Ordinary Shares equal to the number of vested RSUs, including any
additional RSUs received pursuant to Section 3 above that relate to those vested
RSUs, on or no later than thirty (30) days after the date of the Change in
Control, provided you do not incur a Termination of Affiliation from the Date of
Grant until the date of the Change in Control or, if you have incurred a
Termination of Affiliation after the Date of Grant and prior to the date of the
Change in Control, to the extent the vesting and payment of the RSUs upon the
Change in Control does not cause any violation of Section 409A of the Code.
(b)        If there occurs a Change in Control prior to the settlement or
forfeiture of the RSUs, and provision is made for the continuance, assumption or
substitution by the Company or its successor in connection with the Change in
Control of the RSUs, notwithstanding anything to the contrary set forth in the
Plan or Section 2 of this Agreement, the outstanding RSUs will vest and become
payable upon the later of the Change in Control or your Involuntary Termination
without Cause, if your Involuntary Termination Without Cause occurs within the
Change in Control Period, and the Company will deliver to you that number of
Ordinary Shares equal to the number of vested RSUs, including any additional
RSUs received pursuant to Section 3 above that relate to those vested RSUs, on
or no later than thirty (30) days after the later of the Change in Control or
your Involuntary Termination Without Cause, provided you do not incur a
Termination of Affiliation from the Date of Grant until the later of the Change
in Control or your Involuntary Termination Without Cause or, if you incurred a
Termination of Affiliation after the Date of Grant and prior to the later of the
Change in Control or your Involuntary Termination Without Cause, to the extent
the vesting and payment of the RSUs does not cause any violation of Section 409A
of the Code.
(c)        For purposes of this Agreement, (i) "Change in Control Period" means
the period beginning six (6) months prior to, and ending eighteen (18) months
following, a Change in Control; (ii) "Involuntary Termination Without Cause"
means your Termination of Affiliation by you for Good Reason, or by the Company
or an Affiliate for any reason other than Cause (including non-renewal of any
employment agreement between you and the Company or an Affiliate), death or
Disability, and such Termination of Affiliation occurs within the Change in
Control Period. Any determination by the Company (or an Affiliate, if
applicable) that your Termination of Affiliation was with or without Cause for
the purposes of this Agreement shall have no effect upon any determination of
the rights or obligations of the Company or an Affiliate or you for any other
purpose; (iii) "Cause" and/or "Disability" has the same meaning as defined in
any employment agreement between you and the Company or an Affiliate (including
any similar definition such as "incapacity") or, if no such employment agreement
or definition exists, the meaning set forth in the Plan; and (iv) "Good Reason"
has the same meaning as defined in any employment agreement between you and the
Company or any Affiliate or, if no such employment agreement or definition
exists, the meaning set forth below:  (A) any action taken by the Company or an
Affiliate which results in a material reduction in your authority, duties or
responsibilities (except that any change in the foregoing that results solely
from (x) the Company ceasing to be a publicly traded entity or from the Company
becoming a wholly-owned subsidiary of another publicly traded entity or (y) any
change in the geographic scope of your authority, duties or responsibilities
will not, in any event and standing alone, constitute a substantial reduction in
your authority, duties or responsibilities); (B) the assignment to you of duties
that are materially inconsistent with your authority, duties or
responsibilities; (C) any material decrease in your base salary or annual bonus
opportunity, except to the extent the Company or Affiliate has instituted a
salary or bonus reduction generally applicable to all similarly-situated
employees of the Company or an Affiliate other than in contemplation of or after
a Change in Control; (D) your relocation to any principal place of employment
that increases your daily commute by more than fifty (50) miles; or (E) the
failure by the Company or an Affiliate to pay to you any portion of your base
salary or annual bonus within 10 days after the date the same is due. 
Notwithstanding the above, and without limitation, "Good Reason" shall not
include any resignation by you where Cause for your Termination of Affiliation
by the Company or an Affiliate exists.  You must give the Company or Affiliate
that employs you notice of any event or condition that would constitute "Good
Reason" within thirty (30) days of the event or condition which would constitute
"Good Reason," and upon the receipt of such notice the Company or Affiliate
shall have thirty (30) days to remedy such event or condition.  If such event or
condition is not remedied within such thirty (30)-day period, any termination of
employment by you for "Good Reason" must occur within thirty (30) days after the
period for remedying such condition or event has expired.
 
3

--------------------------------------------------------------------------------

(d)        Notwithstanding Section 2 of this Agreement, RSUs that are not vested
on the date of your Termination of Affiliation shall not be forfeited unless and
until such time as the RSUs will not in any event vest and become payable as set
forth in this Section 7 of the Agreement.
8.        Cash Dividends.  For so long as the Participant holds outstanding RSUs
under this Award, if the Company pays any cash dividends on its Ordinary Shares,
then the Company will pay you in cash for each outstanding RSU covered by this
Award as of the record date for such dividend, less any required withholding
taxes, the per share amount of such dividend that you would have received had
you owned the underlying Ordinary Shares as of the record date of the dividend
if, and only if, the RSUs become vested and payable and the related Ordinary
Shares are issued to you. In that case, the Company shall pay such cash amounts
to you, less any required withholding taxes, at the same time the related
Ordinary Shares are delivered. The additional payments pursuant to this Section
8 shall be treated as a separate arrangement.
9.       Restrictive Legends.  The Ordinary Shares issued in respect of your
Award shall be endorsed with appropriate legends determined by the Company.
10.     Award Not a Service Contract.  Your employment or service with the
Company or an Affiliate is not for any specified term and may be terminated by
you or by the Company or an Affiliate at any time, for any reason, with or
without cause and with or without notice, subject to the terms of any employment
agreement between you and the Company or any Affiliate. Nothing in this
Agreement (including, but not limited to, the vesting of your Award or the
issuance of the Ordinary Shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; (iv) form part
of the terms of your employment or constitute part of any rights and obligations
arising from your employment with the Company or any of its Affiliates, which
are separate from, and are not affected by, your participation in the Plan and
your receipt of this Award; or (v) deprive the Company or its Affiliates, as
applicable, of the right to terminate you at will and without regard to any
future vesting opportunity that you may have. The grant of the Award to you
shall in no way affect the Company's right to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets. By participating in the Plan, you waive all rights to compensation for
any loss in relation to the Plan, including: any loss of office or employment;
any loss or reduction of any rights or expectations under the Plan in any
circumstances or for any reason (including lawful or unlawful termination of the
your employment); any exercise of a discretion or a decision taken in relation
to the Plan, or any failure to exercise a discretion or take a decision; or the
operation, suspension, termination or amendment of the Plan.
 
4

--------------------------------------------------------------------------------

11.       Data Protection.
By participating in the Plan, you hereby acknowledge and consent to the Company
and/or any Affiliate, retaining, sharing and exchanging your personal
information held in order to administer and operate the Plan and any Award
granted thereunder(including personal details, data relating to participation,
salary, taxation and employment and sensitive personal data, e.g., data relating
to physical or mental health, criminal conviction or the alleged commission of
offences) (the "Information") and providing the Company's and/or the Affiliate's
agents and/or third parties with the Information for the administration and
operation of the Plan and any Award granted thereunder, and you further accept
that this may involve the Information being sent to future purchasers of the
Company or an Affiliate or any business in which you work and/or to a country
outside the country in which you (including outside the European Economic Area)
provide services including to a country which may not have the same level of
data protection laws as your home country. You acknowledge that you have the
right to request a list of the names and addresses of any potential recipients
of the Information and to review and correct the Information by contacting your
local human resources representative. You acknowledge that the collection,
processing and transfer of the Information is important to Plan administration
and that failure to consent to same will prohibit your participation in the Plan
and result in forfeiture of this Award.


12.    Tax Withholding Obligations.
(a)        On or before the time you receive a distribution of the Ordinary
Shares subject to your Award, or at any time thereafter as requested by the
Company, you hereby authorize any required withholding from the Ordinary Shares
issuable to you (if permitted in the Grant Notice) and/or otherwise agree to
make adequate provision in cash for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate which arise in connection with your Award (the "Withholding Taxes").
For the avoidance of doubt, the term "Withholding Taxes" includes not only
income tax but, without limitation, universal social charge and all social
security contributions, and any tax, charge or contribution of a similar nature
in any jurisdiction. Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means: (i)
withholding from any compensation otherwise payable to you by the Company or any
Affiliate; (ii) causing you to tender a cash payment; (iii) permitting or
requiring you to enter into a "same day sale" commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a "FINRA
Dealer") whereby you irrevocably elect to sell a portion of the Ordinary Shares
to be delivered in connection with your RSUs to satisfy the Withholding Taxes
and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Withholding Taxes directly to the Company and/or its
Affiliates; or (iv) withholding Ordinary Shares from the Ordinary Shares issued
or otherwise issuable to you in connection with the Award with a Fair Market
Value (measured as of the date Ordinary Shares are issued to pursuant to
Sections 6 or 7) equal to the amount of such Withholding Taxes; provided,
however, that the number of such Ordinary Shares so withheld shall not exceed
the amount necessary to satisfy the Company's required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income unless any additional withholdings will not result
in adverse financial accounting consequences with respect to the Award.
 
5

--------------------------------------------------------------------------------

(b)        Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Ordinary Shares.
(c)        In the event the Company's obligation to withhold arises prior to the
delivery to you of Ordinary Shares or it is determined after the delivery of
Ordinary Shares to you that the amount of the Company's withholding obligation
was greater than the amount withheld by the Company, you agree to indemnify and
hold the Company harmless from any failure by the Company to withhold the proper
amount.
(d)        If specified in your Grant Notice, you may direct the Company to
withhold Ordinary Shares with a Fair Market Value (measured as of the date
Ordinary Shares are issued pursuant to Sections 6 or 7) equal to the amount of
such Withholding Taxes; provided, however, that the number of such Ordinary
Shares so withheld shall not exceed the amount necessary to satisfy the
Company's required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income, unless any
additional withholdings will not result in adverse financial accounting
consequences with respect to the Award.
13.     Parachute Payments.
(a)        If any payment or benefit you would receive from the Company or
otherwise in connection with a Change in Control or other similar transaction
("Payment") would (i) constitute a "parachute payment" within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then such
Payment shall be equal to the Reduced Amount. The "Reduced Amount" shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state, foreign and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting "parachute payments" is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the manner that results in the greatest
economic benefit for you.
(b)        The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change in Control or similar transaction, the
Company shall appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder.
 
6

--------------------------------------------------------------------------------

(c)        The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and you within thirty (30) calendar
days after the date on which your right to a Payment is triggered (if requested
at that time by the Company or you) or such other time as reasonably requested
by the Company or you. Any good faith determinations of the independent
registered public accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.
14.      Unsecured Obligation.  Your Award is unfunded, and as a holder of a
vested Award, you shall be considered an unsecured creditor of the Company with
respect to the Company's obligation, if any, to issue Ordinary Shares pursuant
to this Agreement. You shall not have voting or any other rights as a
shareholder of the Company with respect to the Ordinary Shares to be issued
pursuant to this Agreement until such Ordinary Shares are issued to you pursuant
to Section 6 of this Agreement. Upon such issuance, you will obtain full voting
and other rights as a shareholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
15.       Other Documents.  You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company's policy permitting officers
and directors to sell Ordinary Shares only during certain "window" periods and
the Company's insider trading policy, in effect from time to time.
16.        No Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan, or your acquisition or sale of the
underlying Ordinary Shares. You are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.
17.        Governing Law and Venue. The Award and the provisions of this
Agreement are governed by, and subject to, the laws of Ireland, without regard
to the conflict of law provisions.  For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from
it, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the courts of Dublin, Ireland, and no other courts.
18.       Notices; Electronic Delivery.  Any notices provided for in your Award
or the Plan shall be given in writing (including electronically) and shall be
deemed effectively given upon receipt or, in the case of notices delivered by
the Company to you, five (5) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company. Notwithstanding the foregoing, the Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan and this
Award by electronic means or to request your consent to participate in the Plan
by electronic means. By accepting this Award you consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
 
7

--------------------------------------------------------------------------------

19.     Miscellaneous.
(a)        The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company's successors and assigns, if any. Your rights and obligations under your
Award may only be assigned with the prior written consent of the Company.
(b)        You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
(c)        You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)         This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)         All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
20.      Governing Plan Document.  Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan.
Except as expressly provided in this Agreement, in the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan shall control. In addition, your Award (and any compensation paid or
Ordinary Shares issued under your Award) is subject to recoupment in accordance
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and any
implementing regulations thereunder, any clawback policy adopted by the Company
and any compensation recovery policy otherwise required by applicable law.
21.       Severability.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
22.       Effect on Other Employee Benefit Plans.  The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Employee's benefits
under any employee benefit plan sponsored by the Company or any Affiliate,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company's or any
Affiliate's employee benefit plans.
 
8

--------------------------------------------------------------------------------

23.       Amendment.  Notwithstanding anything in the Plan to the contrary, the
Board reserves the right to change, by written notice to you, the provisions of
this Agreement in any way it may deem necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
24.       Headings.  The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
25.       No Obligation to Minimize Taxes. The Company has no duty or obligation
to minimize the tax consequences to you of this Award and will not be liable to
you for any adverse tax consequences to you arising in connection with this
Award. You are hereby advised to consult with your own personal tax, financial
and/or legal advisors regarding the tax consequences of this Award and by
signing the Grant Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.
26.       Waiver.  You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
27.       Insider Trading / Market Abuse Laws. You may be subject to insider
trading restrictions and/or market abuse laws, which may affect your ability to
acquire or sell Ordinary Shares or rights to Ordinary Shares (e.g., RSUs) under
the Plan during such times as you are considered to have "inside information"
regarding the Company (as defined by applicable laws). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under the Company's insider trading policy as may be in
effect from time to time. You acknowledge that it is your responsibility to
comply with any applicable restrictions, and you should speak to your personal
advisor on this matter.
* * * * *
By signing the U.S. Restricted Stock Unit Award Grant Notice to which this U.S.
Restricted Stock Unit Award Agreement is attached, you shall be deemed to have
signed and agreed to the terms and conditions of this U.S. Restricted Stock Unit
Award Agreement.
* * * * *
 
9

--------------------------------------------------------------------------------



Attachment II
Avadel Pharmaceuticals PLC
2017 Omnibus Incentive Compensation Plan

 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


10

--------------------------------------------------------------------------------